     Case 4:20-cv-01296-P Document 12 Filed 04/12/21         Page 1 of 1 PageID 33


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

CARLTON TATUM,                             §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:20-cv-01296-P-BP
                                           §
BRICKELL FINANCIAL SERVICES                §
MOTOR CLUB, INC., d/b/a ROAD               §
AMERICA MOTOR CLUB, et al.,                §
AN ESTATE,                                 §
                                           §
       Defendants.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 10. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Notice of Dismissal with Prejudice

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (ECF No. 9) is GRANTED.

       SO ORDERED on this 12th day of April, 2021.
